Citation Nr: 0605208	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-09 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for an adjustment 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2001 and October 2002 rating 
decisions of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for coronary 
artery disease, and entitlement to an increased evaluation 
for chronic sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that in September 2000 the veteran filed a 
claim for entitlement to service connection for injuries to 
his legs and groin.  This claim is referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims for service connection for diabetes 
mellitus, and an increased rating for an adjustment disorder 
has been obtained or requested by the RO.

2.  The veteran has diabetes mellitus that was first 
manifested in service.

3.  The veteran's adjustment disorder is manifested by 
depression, irritability, some sleep impairment, and anxiety 
with a current global assessment of functioning (GAF) score 
of 68.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected adjustment 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
August 2002 and February 2004 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking and increased rating for an adjustment 
disorder was being denied and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the February 2004 letter asked the veteran to submit any 
evidence he had that may pertain to his claim.  The veteran 
responded in April 2004 and stated that he had no additional 
evidence to submit.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim, and in fact stated in April 2004 that he had no 
additional evidence to submit.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records note that he had an 
elevated blood sugar reading at one time, but subsequent 
blood tests did not show any elevated blood sugar.  The 
veteran suffered from some unexplained symptoms in service 
including headaches, nervousness, dizziness, muscular 
weakness, a body rash, weight gain, polyphagia, polydipsia, 
and blackouts.  There is no indication in the service medical 
record of a diagnosis of diabetes mellitus, and, in fact, the 
earliest diagnosis of diabetes appears to be in the 1960s, 
many years after service.

The veteran was provided a VA examination in December 2000.  
The examiner noted the veteran's history of on and off 
polyuria, and polydipsia, and blurred vision, and indicated 
that the veteran was first diagnosed with diabetes in 1964.  
The examiner diagnosed the veteran with diabetes, but did not 
indicate any etiology.  He did state that the veteran's skin 
condition in the 1960s, intertrigo, is common in patients 
with diabetes who are obese, but that he did not think that 
diabetes was the cause of the skin condition, which was 
caused by candida albicans.  The examiner, however, noted in 
an addendum, that the skin rash the veteran had while in 
service is caused by diabetes mellitus or is related to 
diabetes mellitus.

The veteran submitted a statement from Dr. Emmanuel G. 
Paniotte, which was received by the RO in December 2001.  Dr. 
Paniotte noted the veteran's symptoms in service, which were 
initially diagnosed as a pituitary tumor.  This diagnosis was 
later found to be incorrect.  Dr. Paniotte stated his opinion 
that the veteran's symptoms of weight gain, polyuria, 
polydipsia, and glucosuria, along with his anxiety, and 
convulsions, were most likely caused by infection with 
coxsackievirus, which is known to lead to diabetes.

A VA treatment note dated in June 2001 indicates that 
according to the veteran's history, the first sign of 
diabetes manifested in service with an acute rash in both 
axillae and groins and glucosuria.

The veteran was provided a second VA examination in March 
2004.  The examiner  stated that the veteran's diabetes 
mellitus began in service, although he offered his opinion 
that it was due to hereditary causes and not related to 
service.

Based on the above, the Board finds that entitlement to 
service connection is warranted for diabetes mellitus.  Dr. 
Paniotte indicated that the veteran was likely infected with 
a virus in service that can cause diabetes, the VA examiner 
in October 2000 indicated that the skin rash the veteran had 
in service is associated with diabetes, a June 2001 VA 
treatment note also suggests that the veteran's diabetes was 
first manifested in service, and the most recent VA 
examination, in March 2004 found that diabetes was first 
manifested in service.  Given the facts in this case and with 
no opinion to the contrary, it appears that there is at least 
a reasonable doubt which must be resolved in the veteran's 
favor.  Therefore, service connection is granted for diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

III. Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran experienced anxiety, depression, and nervousness 
in service and was discharged because of this disability.  He 
was initially granted service connection for an adjustment 
disorder by rating decision dated in May 1946.  In October 
2000, the veteran filed a claim seeking a higher rating for 
his adjustment disorder.

VA treatment records dated from 1994 to 2001 do not indicate 
any treatment for an adjustment disorder or any other 
psychiatric disability.  The veteran did participate in group 
counseling for weight loss.

The veteran underwent a VA examination in February 2001.  The 
veteran complained of depression and impotence, and that he 
eats to compensate for his negative feelings about his 
perceived loss of masculinity.  The veteran has been married 
for 56 years as of 2001 and had four children.  He reported 
vegetative symptoms of depression, including tearfulness, 
blue mood, and irritability.  The veteran also complained of 
increased appetite and sleep impairment, as well as feelings 
of anxiety, nervousness, and anger.  On examination, the 
veteran was alert and oriented as to place, time, and 
purpose.  The veteran's mood was euthymic and his affect was 
constricted.  During the examination the veteran maintained 
good eye contact, and his grooming and personal hygiene were 
neat and within normal limits.  The veteran denied suicidal 
ideation.  There was no evidence of cognitive or intellectual 
deficits, his memory was normal, his insight was fair, and 
his judgment good.  The examiner noted a diagnosis of 
adjustment disorder, unspecified, chronic, with a GAF score 
of 63 which is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

The veteran was provided a second VA examination in June 
2005.  The veteran reported no psychological or psychiatric 
treatment other than a one-time visit in May 2003 to address 
weight loss.  On examination, the veteran was alert and 
oriented with neat grooming and appearance.  His speech was 
normal in rate, rhythm, and volume with logical and goal 
directed content.  His mood was euthymic with a congruent 
mood, well related.  There was no sign of hallucinations or 
delusions and no evidence of a psychotic process.  The 
veteran denied suicidal ideation or intent.  There was no 
cognitive defect, and no impairment of insight or judgment.  
The examiner noted that from a psychiatric point of view the 
veteran did not appear to have appreciably declined in his 
functional capacity to address his needs.  His psychiatric 
disability had not worsened since February 2001.  The 
diagnosis was adjustment disorder, health related, chronic in 
nature.  The examiner indicated a GAF score of 68 which was 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and had some meaningful 
interpersonal relationships.

Under the regulations, a 30 percent rating is warranted for 
an adjustment disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9440 
(2005).

A higher rating, of 50 percent, is not warranted unless there 
is "occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

A 70 percent rating is not warranted unless there is 
disability reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating in excess of 30 
percent is not warranted for the veteran's adjustment 
disorder.  The veteran does not show symptoms warranting a 
higher rating.  There is no evidence of a flattened affect, 
no unusual speech patterns, no impairment of memory, no 
impaired abstract thinking, no current suicidal or homicidal 
ideation, or hallucinations, delusions or obsessional 
rituals, no panic attacks, no special disorientation, and no 
neglect of personal hygiene.  The veteran does have 
activities he enjoys such as working with veteran's service 
organizations, and he has been married for more than 50 years 
and is close with his family.  There is no real indication 
that the veteran's suffers from any symptoms warranting a 50 
percent rating or higher for his adjustment disorder. 
Overall, the Board finds that a rating is excess of 30 
percent is not warranted under the regulations.  38 C.F.R. 
§ 4.130, DC 9440 (2004).  As the preponderance of the 
evidence is against the claim for a higher rating, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to a disability evaluation in excess of 30 
percent for an adjustment disorder is denied.


REMAND

The veteran has been treated by Dr. Ira F. Fenton since 1991.  
The RO should contact Dr. Fenton and obtain all available 
treatment records from him.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  

The Board finds that additional examinations for the 
veteran's coronary artery disease and chronic sinusitis are 
required.  The Board has granted entitlement to service 
connection for diabetes mellitus.  The veteran has claimed 
that his coronary artery disease is secondary to his 
diabetes.  The Board finds that a new examination is 
warranted to obtain an opinion as to whether or not the 
veteran's coronary artery disease is related to the veteran's 
service connected diabetes mellitus.  In addition, the most 
recent VA examination was inadequate in that the examiner did 
not address whether the veteran suffered from any non-
incapacitating episodes of sinusitis and if so, how often.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact Dr. Ira F. 
Fenton, 10 Phillip Road, Suite 104, 
Vernon Hills, IL 60061, and obtain all 
treatment records for the veteran dated 
from 1991 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his coronary 
artery disease.  The examiner is 
requested to specifically review the 
service medical records, and the VA 
treatment records.  All necessary tests 
should be conducted including X-rays if 
indicated.  If coronary artery disease is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
coronary artery disease was either (a) 
caused by or (b) aggravated by the 
veteran's service-connected diabetes 
mellitus.  See, Allen v. Brown, 7 Vet. 
App. 439 (1995).  A complete rationale 
for any opinion offered should be 
included.

3.  The RO should schedule the veteran for 
an examination to determine the extent of 
his disability due to chronic sinusitis.  
All necessary tests should be conducted.  
The examiner should report all symptoms of 
sinusitis.  The examiner should also 
address whether the veteran has had at 
least three incapacitating episodes of 
sinusitis per year requiring prolonged 
(four to six weeks) antibiotic treatment, 
or whether the veteran has had more than 
six non-incapacating episodes of sinusitis 
per year characterized by headaches, pain 
and purulent discharge or crusting.  A 
complete rationale for any opinion offered 
should be provided.

4.  Following the above, the RO should 
readjudicate the veteran's claims, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


